Citation Nr: 1758984	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  15-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pelvic injury.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to a compensable rating for sinusitis.

5.  Whether a valid and timely Notice of Disagreement (NOD) was received with a November 16, 1989, administrative decision which determined that the character of the appellant's second period of active service was dishonorable for VA purposes.



REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from July 1982 to December 27, 1986.  She also served from December 28, 1986, to March 1989 but was discharged from this latter period of service under other than honorable conditions.  In a November 1989 administrative decision, the RO determined that the character of the appellant's discharge from her second period of service was under dishonorable conditions for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.  The Board remanded the matter in March 2016 in order to afford the appellant her requested Board hearing.

In July 2017, the appellant testified before the undersigned at a Board videoconference hearing.  A transcript is of record.  During the hearing, the appellant indicated that she wished to withdraw the issues of (1) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pelvic injury; (2) entitlement to service connection for a right ankle disability; and (3) entitlement to a compensable rating for sinusitis.  Accordingly, those issues have been dismissed below.  

In a September 2016 letter, the RO advised the appellant that the period for appealing the November 1989 Administrative Decision regarding the character of her discharge had expired and that the decision was therefore final.  The RO advised the appellant that the issue could be reconsidered upon the submission of new and material evidence such as a decision by a service department action through a board for correction of military records.  In October 2016, the appellant submitted a VA Form 21-0958, Notice of Disagreement, on which she alleged that the November 1989 administration was incorrect as a matter of law.  

The doctrine of res judicata stands for the legal principle that a final judgment on the merits of a claim, rendered by an adjudicative body of competent jurisdiction, is conclusive as to the rights of the parties and constitutes a bar to a subsequent action on the same claim by the same parties.  See McDowell v. Brown, 5 Vet. App. 401 (1993).  The principle of collateral estoppel forbids relitigation of the same issue on the same facts.  Hazan v. Gober, 10 Vet. App. 511 (1992).  These doctrines preclude parties from contesting matters that they have a full and fair opportunity to litigate, protects their adversaries from the expense and vexation attending multiple lawsuits, conserves judicial resources, and fosters reliance on judicial action by minimizing the possibility of inconsistent decisions.  Id.

In claims for VA benefits, however, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has set forth three grounds under which a veteran may seek further consideration of a previously closed case.  Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 1998).  The first ground under which a previously closed case may be reopened is when there is an intervening change in the applicable law.  In such cases, a new law may entitle a veteran to receive reconsideration of a claim, even though the claim is based on essentially the same facts as those in a previously adjudicated claim.  Spencer v. Brown, 17 F. 3d. 368, 387-73 (1994).  Here, the Veteran has identified no intervening change in the law which would warrant reconsideration of the claim.  The second ground under which a previously closed case may be reopened is to present "new and material evidence" sufficient to reopen the claim.  Routen, 142 F.3d at 1440; 38 C.F.R. § 3.156 (2017).  In this case, the appellant has offered no "new and material evidence."  The final basis, specified by statute, is to show that there was a "clear and unmistakable error" (CUE) in the determination being reviewed.  See 38 C.F.R. § 3.105(a).  As best the Board can discern, this appears to be the avenue identified by the Veteran.  

Given the Veteran's October 2016 communication, the Board will refer the issue of whether there was clear and unmistakable error in the November 1989 administrative decision to the RO for initial consideration.  The Board advises the Veteran's attorney, however, that to reasonably raise a claim of clear and unmistakable error, a claimant must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The error must be of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 38 C.F.R. 3.105(a) (2017).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wished to withdraw her appeal with respect to the issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pelvic injury.

2.  On July 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wished to withdraw her appeal with respect to the issue of entitlement to service connection for a right ankle disability.

3.  On July 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wished to withdraw her appeal with respect to the issue of entitlement to a compensable rating for sinusitis.

4.  In a January 2007 rating decision, the RO denied the appellant's claim of service connection for PTSD because there was no evidence of a current psychiatric disability.  The appellant was duly notified of the RO's determination and her appellate rights but she did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

5.  Evidence received since the final January 2007 rating decision denying service connection for PTSD relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pelvic injury.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for a right ankle disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to a compensable rating for sinusitis.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The January 2007 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

5.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

	A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

III.  Analysis

	A.  Dismissal of Claims

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, as set forth above, during her July 2017 Board hearing, the appellant and her attorney indicated that the appellant wished to withdraw her appeal with respect to the following issues: (1) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pelvic injury; (2) entitlement to service connection for a right ankle disability; and (3) entitlement to a compensable rating for sinusitis.  

The Board finds that the appellant's withdrawal of these issues is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2017).  Under these circumstances, these issues are no longer within the Board's jurisdiction and are dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


B.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, due to military sexual trauma

In a January 2007 rating decision, the RO denied service connection for PTSD because the evidence failed to show that the appellant had a current diagnosis of a psychiatric disorder.  The appellant and her then-representative, AMVETS, were informed of this decision and her appellate rights in a January 2007 letter, but she did not appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  The appellant has not argued otherwise.  Thus, the determination is final.

During her July 2017 Board hearing, the appellant's attorney argued that the appellant did not receive notice of the January 2007 rating decision, as evidenced by the returned mail in the claims file.  The United States Postal Service (USPS) affixed a label to the envelope stating that delivery of the letter was unsuccessful and that they were unable to forward the letter.  

The Board has considered the arguments of the appellant's attorney, but finds that the finality of the January 2007 rating decision has not been vitiated.  There is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In this case, the Veteran did not advised VA of a change in her address.  It is the Veteran's burden to keep the VA apprised of his or her whereabouts.  "If he does not do so, there is no duty on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet.App 262, 265 (1993).  The record contains a Report of Contact showing that the RO attempted to contact the Veteran on multiple occasions in October 2006 but was unsuccessful as the telephone was disconnected.  Moreover, the Board notes that a copy of the January 2007 letter was provided to her representative.  There is no indication, nor do the appellant and her attorney contend, that the appellant's representative at the time, AMVETS, did not receive a copy of the January 2007 notification letter.  Under these circumstances, the Board finds that the January 2007 rating decision is final.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in January 2007.  That evidence includes the October and November 2012 clinical notes which show that the appellant was diagnosed with PTSD due to military sexual trauma by a VA social worker.

This evidence is new, as it was not before the RO at the time of its January 2007 rating decision.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied, in part, because there was no evidence of a current psychiatric diagnosis.

Under these circumstances, the Board finds that new and material evidence has been received.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.



ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pelvic injury is dismissed.

The appeal as to the issue of entitlement to service connection for a right ankle disability is dismissed.

The appeal as to the issue of entitlement to a compensable rating for sinusitis is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


REMAND

A.  Records

During her July 2017 Board hearing, the appellant testified that she was treated for alcohol poisoning at a military hospital for seven days in Misawa, Japan, in or about November 1985.  She explained that she began drinking after she was first sexually assaulted in or about December 1983.

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes making as many requests as necessary to obtain relevant records in the custody of a Federal department or agency such as a military hospital.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to enable the RO to take appropriate measures to obtain these potentially relevant records.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

B.  Psychological Examination

The appellant testified that she experienced military sexual trauma during both her honorable period of service and her latter period of service.  During her honorable period of service from July 1982 to December 27, 1986, she reported that she was sexually assaulted in or about December 1983 by a fellow service member whom she used to date.  

During the appellant's July 2017 Board hearing, her attorney observed that her performance reviews from March 1985 to March 1986 and March 1986 to September 1986 included high marks, while her scores declined in her September 1986 to June 1987 and July 1987 to June 1988 performance reviews.  Such reviews are located in the 71-page "Military Personnel Record" document in VBMS, dated July 25, 2014.  Her attorney argued that such decline in her performance reviews was evidence of behavior changes resulting from military sexual trauma. 

Service treatment records include a March 1984 clinical note, which states that the appellant complained of a burning sore in the perivaginal region.  It was observed that she had lost 19 pounds.  The examiner observed that the lesion area appeared herpetic in nature.  Such is on page 48 of the 153-page "STR - Medical" document in VBMS, dated July 25, 2014.  During her July 2017 Board hearing, the appellant testified that, after she was sexually assaulted, she began running on the flight line when it was dark and no one else was around, in order to process the sexual trauma she endured.

As discussed above, the appellant also testified that she began drinking excessively after being sexually assaulted, which resulted in a week-long hospitalization for alcohol poisoning in or about November 1985.

Per her VA treatment records, the appellant has been diagnosed with multiple psychiatric disorders under DSM-IV.  A December 2006 clinical note states that the diagnoses were rule out bipolar disorder and polysubstance dependence in sustained full remission.  A July 2010 clinical note states that the diagnosis was bipolar I disorder, MRE, depressed.  A January 2012 clinical note states that the diagnosis was bipolar I disorder, currently mixed, vs. depressed anxiety, not otherwise specified.  An October 2012 suicide risk assessment states that the diagnoses were PTSD due to military sexual trauma, bipolar disorder, and anxiety disorder.  A November 2012 mental health treatment and wellness plan states that the diagnosis was PTSD, chronic.  

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the claimant's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

Thus, the Board finds that the appellant should be afforded a VA examination to determine the nature and etiology of all psychiatric disorders present.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  The examiner should opine as to the nature and etiology of all psychiatric disorders present and discuss stressors and indicators with respect to PTSD.

VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  

As the appellant's claim was first certified for appeal in April 2014, DSM-IV applies to her claim.  Thus, upon remand, the VA psychiatric examination should use DSM-IV, in accordance with current VA regulations.  

C.  Compelled Testimony

During her July 2017 Board hearing, the appellant indicated that she had contacted and attempted to contact possible witnesses who could provide evidence to support her claim of service connection for PTSD due to military sexual trauma.  However, some did not wish to testify or provide statements; and the appellant was unable to contact others.  

During the hearing, the appellant's attorney inquired whether the Board had the ability to compel testimony.  The appellant and her attorney are advised that 38 C.F.R. § 20.711 governs the filing of motions for subpoenas of witnesses for hearings on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Undertake appropriate efforts to obtain copies of medical records from the appellant's reported period of hospitalization in a military hospital in or near Misawa, Japan.  Such hospitalization is believed to have occurred in or about November 1985.

3.  The appellant should be provided an appropriate examination to determine the nature and etiology of any and all current psychiatric disorders.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

The examiner is directed to the July 2017 Board hearing transcript, where the appellant describes the circumstances surrounding her reported in-service sexual assault.  The examiner is also directed to review this entire REMAND, which notes that (1) the appellant reported that she began running and drinking after being sexually assaulted; (2) a March 1984 clinical note states that she lost 19 pounds; (3) she reported being hospitalized for alcohol poisoning in or about November 1985 for one week; and (4) the appellant's attorney contends that her performance evaluations show a negative trend.

After reviewing the record and examining the appellant, the examiner should:

(a)  Delineate all psychiatric disorders currently exhibited by the appellant, if any, under DSM-IV.  If any previously diagnosed disorder under DSM-IV, including PTSD, depression, bipolar disorder, or polysubstance abuse is not found upon examination, an explanation must be provided.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  For any other psychiatric disability found, the examiner should indicate whether it is at least as likely as not that it had its onset in service, or in the case of a psychosis, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service.

 (b)  The examiner should opine as to whether it is at least as likely as not that the appellant exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

When discussing in-service events, stressors, and indicators, the examiner should note that the appellant has two periods of service, one of which is honorable (July 1982 to December 27, 1986) and the other is currently dishonorable for VA purposes (December 27, 1986, to March 1989).  The appellant has reported that military sexual trauma occurred during each period of service.  If the examiner opines that any current psychiatric disorders are not related to the honorable period of service, but are related to the latter period of service, such should be clearly stated and a fully-reasoned explanation should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation must be provided.  The examiner should also state what, if any, evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

Diagnoses should be rendered in accordance with DSM-IV and a rationale for all opinions expressed must be provided.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought is not granted, furnish the appellant and her representative a Supplemental Statement of the Case and the opportunity to respond.  This matter should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


